Notice of Pre-AIA  or AIA  Status
The DETAILED ACTION
Notice to Applicant
Claims 1-13 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 12, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Kim (US 2016/0372736 to Kim et al.).
	Regarding Claim 1, Kim teaches:
a plate unit 400 disposed on a battery module 100 with at least one “electrical equipment” within the meaning of the claim (Figs. 1-4, para 0050)
a pack terminal 300 loaded on the plate unit wherein the pack terminal includes a terminal bolt 300 configured to be contacted and connected to a connector of an external device (para 0055) 
and a nut N2 configured to be fastened to the terminal bolt (Figs. 5-8 and paras 0066-0075)
at least one bus bar 500 loaded on the plate unit and configured to electrically connect the pack terminal to a module terminal of the battery module (Figs. 7-8, paras 0057-0058)
wherein at a side portion of the plate unit (Figs. 2-4 and Fig. 7) an insert portion that is open to allow the nut to be inserted therein is formed (see the opening that the nut N2 is inserted into in Fig. 8)

    PNG
    media_image1.png
    475
    716
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    575
    688
    media_image2.png
    Greyscale

and a slot portion is formed to fix the nut inserted through the insert portion at a predetermined position (see the stepped portion shown in Fig. 8, wherein a flared upper portion of the nut rests in a designatable “insert portion” and the lower portion has lines running into N2, indicating that the portion below the step fixes the nut in what is interpreted here as a “slot portion”)
	Regarding Claim 12, Kim teaches:
the electrical assembly according to claim with a plurality of secondary batteries (abstract, etc.)
with a lower housing 202 having an open portion that is open upwards and an inner space formed therein to allow the battery module to be disposed in the inner space and an upper housing 202 configured to cover an upper open portion of the lower housing and having an opening formed to allow a portion of the pack terminal to protrude outwards (Fig. 2)
	Regarding Claim 13, Kim teaches:
a vehicle comprising the battery pack (paras 0003-0010)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0372736 to Kim et al.) in view of Kimseung-Yong (KR 20-2009-0004141, submitted by Applicant with the IDS from 11/8/2019).
	Regarding Claim 2, Kim does not explicitly teach:
a slot portion defined with a sliding region having a moving space that extends in a horizontal direction from the insert portion to allow the nut inserted into the insert portion to slide therein
a place region communication with the sliding region and allowing the nut to be placed thereon, the placing region having an upper opening to allow the terminal bolt to be inserted downwards from above
	Sliding insert portions for nuts receiving electrically conducting bolts, however, were known in the electrical connection arts. Kimseung-Yong, for example, teaches a nut 41 which is slid into a sliding portion 27 of a connection plate having a horizontal moving space and including an upper opening to allow a bolt to be inserted downwards from above (see e.g. Fig. 2)

    PNG
    media_image3.png
    429
    531
    media_image3.png
    Greyscale


	Regarding Claim 3, Kimseung-Yong renders obvious:
a depressed step that allows at least a portion of the sliding region to be open upwards (Fig. 2, at least e.g. 35)
	Regarding Claim 4, Kimseung-Yong renders obvious:
a support rib 29 that protrudes upwards formed at a lower surface of the placing region to support a lower surface of the nut (Fig. 2, page 5, etc.)
	Regarding Claim 5, Kimseung-Yong renders obvious:
wherein the rib/supporting surface extends in a horizontal direction along the sliding direction of the nut, wherein an inclined portion 33 connected to the support rib and protruding upwards to have a protruding height that gradually increased toward the support rib is formed at the lower surface of the placing region (Fig. 2)
	Regarding Claims 6 and 7, Kimseung-Yong renders obvious:
wherein the nut includes a support portion 43 that is polygonal-planar positioned to face an inner lower surface and an inner side surface of the slot portion and a ring portion 47 having a diameter smaller than a planar size of the support portion and protruding upwards from an upper portion of the support portion, wherein an inner lower end of the slot portion has a greater width than an inner upper end of the slot portion to allow both side portions of the support portion to be inserted (Fig. 2)
	Regarding Claim 8
wherein the inner side surface of the upper opening of the placing region is formed to be in contact with an outer circumference of the ring portion and wherein a fixing protrusion that protrudes to press a side portion of the ring portion 37 is formed at the inner side surface of the upper opening of the placing region (Fig. 2, page 6)
	Regarding Claim 11, Kim teaches:
a bus bar mounting groove depressed inwards to allow the bus bar to be  mounted onto an upper surface thereof, and a part of a lower surface of at least one bus bar mounting groove communicates with the upper opening of the placing region (Fig. 8, etc.)

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (US 2016/0372736 to Kim et al.) in view of Kimseung-Yong (KR 20-2009-0004141, submitted by Applicant with the IDS from 11/8/2019) in further view of Lee (KR 10-0673609, submitted by Applicant with the IDS from 11/8/2019).
	Regarding Claim 9, Kimseung-Yong renders obvious:
wherein an aperture 49 is formed in the support portion and the ring portion to allow the terminal bolt to pass therethrough 
	While Kimseung-Yong does not explicitly depict a chamfered edge on the upper ring of the nut, such chamfered edges were conventional in the art. Lee, showing a similar nut slid into an insertion space, teaches a chamfered inner edge for the ring portion of the nut (see Fig. 3). Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 10
wherein the slot portion has a recessed portion 39 communicating with the aperture and formed by recessing a portion of the lower surface of the placing region downwards (Fig. 2)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2019/0081292
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (571) 272-1398. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723